 



EXHIBIT 10.1
FIRST AMENDMENT
     THIS FIRST AMENDMENT dated as of September 26, 2007 (this “Amendment”)
amends the Amended and Restated Five-Year Revolving Credit Agreement dated as of
April 20, 2007, among Anixter Inc. (“Anixter”), various subsidiaries of Anixter
(the “Borrowing Subsidiaries”), various financial institutions (the “Lenders”)
and Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), as Swing Line Lender and as L/C Issuer. Terms defined
in the Credit Agreement are, unless otherwise defined herein or the context
otherwise requires, used herein as defined therein.
     WHEREAS, Anixter, the Borrowing Subsidiaries, the Lenders and the
Administrative Agent have entered into the Credit Agreement; and
     WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as more fully set forth herein;
     NOW, THEREFORE, the parties hereto agree as follows:
     SECTION 1 Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 5, the Credit Agreement shall be amended as
follows. (Text being inserted in the Credit Agreement is indicated herein by the
use of an italic font.)
     (a) Section 1.01 of the Credit Agreement is amended by (i) deleting the
definition of “Increase Effective Date” therefrom and (ii) restating the
following definitions to read in their entirety as follows:
     “Aggregate British Pound Sterling Commitments” means US$100,000,000, as
such amount may be modified from time to time in accordance with this Agreement.
The Aggregate British Pound Sterling Commitments are part of, and not in
addition to, the Aggregate Tranche 1 Commitments. The aggregate amount of the
Aggregate British Pound Sterling Commitments and the Aggregate Canadian Dollar
Commitments shall not exceed US$125,000,000.
     “Aggregate Canadian Dollar Commitments” means US$25,000,000, as such amount
may be modified from time to time in accordance with this Agreement. The
Aggregate Canadian Dollar Commitments are part of, and not in addition to, the
Aggregate Tranche 1 Commitments. The aggregate amount of the Aggregate British
Pound Sterling Commitments and the Aggregate Canadian Dollar Commitments shall
not exceed US$125,000,000.
     “Aggregate Commitments” means US$450,000,000, as such amount may be reduced
or adjusted from time to time in accordance with this Agreement.
     “Applicable Margin” means the following percentages per annum, based upon
the Debt Rating:

 



--------------------------------------------------------------------------------



 



Applicable Margin
(Tranche 1 Commitments and Loans)

                              Tranche 1                 Eurocurrency        
Debt Ratings       Rate +/   Tranche 1 Pricing   S&P/Moody’s/   Tranche 1  
Letter   Base Rate Level   Fitch   Facility fee   of Credit fee   + 1  
>BBB+/Baa1/BBB+   0.080%   0.295%   zero 2   BBB/Baa2/BBB   0.100%   0.400%  
zero 3   BBB-/Baa3/BBB-   0.125%   0.500%   zero 4   BB+/Ba1/BB+   0.150%  
0.600%   zero 5   BB/Ba2/BB   0.175%   0.700%   zero 6   <BB-/Ba3/BB-   0.200%  
0.800%   zero

Applicable Margin
(Tranche 2 Commitments and Loans)

                      Debt Ratings       Tranche 2   Tranche 2 Pricing  
S&P/Moody’s/   Tranche 2   Eurocurrency   Base Rate Level   Fitch   Facility fee
  Rate +   + 1   >BBB+/Baa1/BBB+   0.080%   0.295%   zero 2   BBB/Baa2/BBB  
0.100%   0.400%   zero 3   BBB-/Baa3/BBB-   0.125%   0.500%   zero 4  
BB+/Ba1/BB+   0.175%   0.825%   zero 5   BB/Ba2/BB   0.200%   1.050%   zero 6  
<BB-/Ba3/BB-   0.250%   1.250%   0.250%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (provided that Anixter shall have at least two
such ratings and at least one of such ratings shall be from S&P or Moody’s)
(collectively, the “Debt Ratings”) of Anixter’s non-credit-enhanced, senior
unsecured long-term debt; provided that if the existing Debt Ratings are not the
same level, then (i) if there are two Debt Ratings, the higher of such Debt
Ratings shall apply (with Pricing Level 1 being the highest and Pricing Level 6
being the lowest), unless there is more than one Pricing Level between the
higher Debt Rating and the lower Debt Rating, in which case, the Pricing Level
that is one Pricing Level below the Pricing Level corresponding to the higher
Debt Rating shall apply, and (ii) if there are three Debt Ratings not at the
same level, the higher of such Debt Ratings shall apply, unless there is more
than one Pricing Level between the highest Debt Rating and the lowest Debt
Rating, in which case, (x) if two Debt Ratings are at the same Pricing Level and
the third Debt Rating is at a lower Pricing Level, the higher Pricing Level
shall apply, and (y) for all other split Debt Ratings, the Pricing Level that is
one Pricing Level below the Pricing Level corresponding to the highest Debt
Rating shall apply. If there are no Debt Ratings Pricing Level 6 shall apply.
-2-

 



--------------------------------------------------------------------------------



 



     Initially, the Applicable Margin shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Margin resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by Anixter to the
Administrative Agent of notice thereof pursuant to Section 6.01(i) and ending on
the date immediately preceding the effective date of the next such change and,
in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.
     “Class” means the character of certain Loans as Committed Loans, Tranche 1
Loans, Tranche 2 Loans, Swing Line Loans, British Pound Sterling Loans or
Canadian Dollar Loans.
     “Commitment” means, as to each Lender, its Tranche 1 Commitment and/or its
Tranche 2 Commitment.
     “Committed Borrowing” means a borrowing consisting of simultaneous Tranche
1 Loans or Tranche 2 Loans, as the case may be, of the same Type and, if
applicable, having the same Interest Period made by each of the Tranche 1
Lenders or the Tranche 2 Lenders, as the case may be, pursuant to Section 2.01.
     “Committed Loan” means a Tranche 1 Loan or a Tranche 2 Loan.
     “L/C Advance” means, with respect to each Tranche 1 Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Tranche
1 Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing of Tranche 1 Loans.
     “Letter of Credit Sublimit” means an amount equal to US$20,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Tranche 1 Commitments.
     “Swing Line Sublimit” means an amount equal to US$15,000,000. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Tranche 1
Commitments.
     “Voting Percentage” means, as to any Lender, (a) at any time when the
Commitments are in effect, such Lender’s Pro Rata Share and (b) at any time
after the termination of the Commitments, the percentage (carried out to the
ninth decimal place) which (i) the sum of (A) the Outstanding Amount of such
Lender’s Committed Loans, plus (B) such Lender’s Tranche 1 Pro Rata Share (if
any) of the Outstanding Amount of Swing Line Loans, British Pound Sterling
Loans, Canadian Dollar Loans, Canadian Banker’s Acceptances and L/C Obligations,
then constitutes of (ii) the Total Outstandings; provided, however, that if any
Lender has failed to fund any portion of the Committed Loans, or participations
in Swing Line Loans, British Pound Sterling Loans, Canadian Dollar Loans,
Canadian Banker’s Acceptances or L/C Obligations required to be funded by it
hereunder, such Lender’s Voting Percentage shall be deemed to be —0-, and the
respective Pro Rata Shares, Tranche 1 Pro Rata Shares, Tranche 2 Pro Rata Shares
and Voting Percentages of the other Lenders shall be recomputed for purposes
-3-

 



--------------------------------------------------------------------------------



 



of this definition and the definition of “Required Lenders” without regard to
such Lender’s Commitment(s) or the outstanding amount of its Committed Loans, as
the case may be.
     (b) Section 1.01 of the Credit Agreement is further amended by adding
thereto the following definitions in their respective alphabetical positions:
     “Aggregate Tranche 1 Commitments” means US$350,000,000, as such amount may
be reduced or adjusted from time to time in accordance with this Agreement.
     “Aggregate Tranche 2 Commitments” means US$100,000,000, as such amount may
be reduced or adjusted from time to time in accordance with this Agreement.
     “First Amendment” means the First Amendment dated as of September 26, 2007
to this Agreement.
     “First Amendment Effective Date” means the effective date of the First
Amendment.
     “Tranche 1 Commitment” means, as to each Tranche 1 Lender, its obligation
to (a) make Tranche 1 Loans to the Borrowers pursuant to Section 2.01 (a),
(b) purchase participations in L/C Obligations, (c) purchase participations in
Swing Line Loans, (d) purchase participations in British Pound Sterling Loans
and (e) purchase participations in Canadian Dollar Loans and Canadian Banker’s
Acceptances, and in an aggregate principal Dollar Equivalent amount at any one
time outstanding not to exceed the US Dollar amount of such Tranche 1 Commitment
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be modified from time to time in accordance with this
Agreement.
     “Tranche 1 Lender” means a Lender with a Tranche 1 Commitment.
     “Tranche 1 Loan” means a Committed Loan made by a Tranche 1 Lender under
its Tranche 1 Commitment
     “Tranche 1 Outstandings” means at any time the aggregate outstanding
principal amount (or Dollar Equivalent principal amount, as applicable) of all
Tranche 1 Loans, Swing Line Loans, British Pound Sterling Loans, Canadian Dollar
Loans and all L/C Obligations and the Dollar Equivalent amount of the unpaid
portion of the face amount of all Canadian Banker’s Acceptances.
     “Tranche 1 Pro Rata Share” means, as to any Tranche 1 Lender, the
percentage (carried out to the ninth decimal place) that such Tranche 1 Lender’s
Tranche 1 Commitment comprises of the aggregate Tranche 1 Commitments, as such
share may be adjusted as contemplated herein.
     “Tranche 2 Commitment” means, as to each Tranche 2 Lender, its obligation
to make Tranche 2 Loans to the Borrowers pursuant to Section 2.01 (b), and in an
aggregate principal Dollar Equivalent amount at any one time outstanding not to
exceed the US Dollar amount of such Tranche 2 Commitment set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as
-4-

 



--------------------------------------------------------------------------------



 



applicable, as such amount may be modified from time to time in accordance with
this Agreement.
     “Tranche 2 Lender” means a Lender with a Tranche 2 Commitment.
     “Tranche 2 Loan” means a Committed Loan made by a Tranche 2 Lender under
its Tranche 2 Commitment
     “Tranche 2 Outstandings” means at any time the aggregate outstanding
principal amount (or Dollar Equivalent principal amount, as applicable) of all
Tranche 2 Loans.
     “Tranche 2 Pro Rata Share” means, as to any Tranche 2 Lender, the
percentage (carried out to the ninth decimal place) that such Tranche 2 Lender’s
Tranche 2 Commitment comprises of the aggregate Tranche 2 Commitments, as such
share may be adjusted as contemplated herein.
     (c) Section 2.01 of the Credit Agreement is amended to read in its entirety
as follows:
     2.01 Committed Loans.
     (a) Subject to the terms and conditions set forth herein, each Tranche 1
Lender severally agrees to make loans (each such loan, a “Tranche 1 Loan”) in
Available Currencies to the Borrowers from time to time on any Business Day
during the period from the Closing Date to the Maturity Date, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s Tranche
1 Commitment; provided, however, that after giving effect to any Committed
Borrowing of Tranche 1 Loans, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, (ii) the Tranche 1 Outstandings shall not exceed the
Aggregate Tranche 1 Commitments, and (iii) the aggregate Outstanding Amount of
the Tranche 1 Loans of any Lender, plus such Lender’s Tranche 1 Pro Rata Share
of the Outstanding Amount of all Swing Line Loans, British Pound Sterling Loans,
Canadian Dollar Loans, Canadian Banker’s Acceptances and L/C Obligations, shall
not exceed such Lender’s Tranche 1 Commitment. Within the limits of each Tranche
1 Lender’s Tranche 1 Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01 (a), prepay under
Section 2.07, and reborrow under this Section 2.01 (a). Tranche 1 Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
     (b) Subject to the terms and conditions set forth herein, each Tranche 2
Lender severally agrees to make loans (each such loan, a “Tranche 2 Loan”) in
Available Currencies to the Borrowers from time to time on any Business Day
during the period from the First Amendment Effective Date to the Maturity Date,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Tranche 2 Commitment; provided, however, that after giving effect to
any Committed Borrowing of Tranche 2 Loans, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) the Tranche 2 Outstandings shall not
exceed the Aggregate Tranche 2 Commitments, and (iii) the aggregate Outstanding
Amount of the Tranche 2 Loans of any Lender shall not exceed such Lender’s
Tranche 2 Commitment. Any Borrower that is a
-5-

 



--------------------------------------------------------------------------------



 



Borrowing Subsidiary on the First Amendment Effective Date may borrow Tranche 2
Loans only after such Borrowing Subsidiary has delivered to the Administrative
Agent with respect to the First Amendment an opinion or opinions of such
Borrowing Subsidiary’s counsel and evidence of the due authorization and
execution of the First Amendment by such Borrowing Subsidiary and the
enforceability of this Agreement as amended by the First Amendment with respect
to such Borrowing Subsidiary, in each case satisfactory in form and substance to
the Administrative Agent. Within the limits of each Tranche 2 Lender’s Tranche 2
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.0l(b), prepay under Section 2.07, and reborrow
under this Section 2.01 (b). Tranche 2 Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
     (d) Section 2.02(b) of the Credit Agreement is amended to read in its
entirety as follows:
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Tranche 1 Pro Rata Share or Tranche 2
Pro Rata Share, as the case may be, of the applicable Committed Loans, and if no
timely notice of a conversion or continuation is provided by a Borrower the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Committed Borrowing, each applicable Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds in the applicable currency at the Administrative Agent’s Office not later
than 1:00p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to the Administrative Agent by such
Borrower.
     (e) Sections 2.03, 2.04, 2.05 and 2.06 of the Credit Agreement are amended
so that each reference therein to a Lender, its Commitment, its Committed Loans
and its Pro Rata Share shall be references to a Tranche 1 Lender, its Tranche 1
Commitment, its Tranche 1 Loans and its
Tranche 1 Pro Rata Share, respectively.
     (f) Section 2.06(c)(i) of the Credit Agreement is further amended so that
the sixth sentence thereof reads in its entirety as follows: In such event,
Anixter shall be deemed to have requested a Committed Borrowing of Tranche 1
Loans that are Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the aggregate Tranche 1
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).
     (g) Section 2.07(a) of the Credit Agreement is amended to read in its
entirety as follows:
-6-

 



--------------------------------------------------------------------------------



 



     (a) The Borrowers may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Tranche 1 Loans and/or Tranche 2 Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m.,
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Committed Loans, and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurocurrency Rate Committed Loans shall be in a Dollar
Equivalent principal amount of US$5,000,000 or a whole multiple of US$1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Committed Loans shall
be in a principal amount of US$1,000,000 or a whole multiple of US$500,000 in
excess thereof. Each such notice shall specify the date and amount of such
prepayment, whether Tranche 1 Loans and/or Tranche 2 Loans, and the Type(s) of
Committed Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s share of
such prepayment. If such notice is given by the Borrowers, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Committed Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment of Tranche 1 Loans shall be applied to the Tranche 1 Loans of
the Tranche 1 Lenders in accordance with their respective Tranche 1 Pro Rata
Shares. Each such prepayment of Tranche 2 Loans shall be applied to the Tranche
2 Loans of the Tranche 2 Lenders in accordance with their respective Tranche 2
Pro Rata Shares.
     (h) Section 2.08 of the Credit Agreement is amended to read in its entirety
as follows:
     2.08 Reduction or Termination of Commitments. Anixter may, upon notice to
the Administrative Agent, terminate the Aggregate Tranche 1 Commitments and/or
the Aggregate Tranche 2 Commitments, or permanently reduce the Aggregate Tranche
1 Commitments to an amount not less than the then Tranche 1 Outstandings, or
permanently reduce the Aggregate Tranche 2 Commitments to an amount not less
than the then Tranche 2 Outstandings; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m., five Business
Days prior to the date of termination or reduction, and (ii) any such partial
reduction shall be in an aggregate amount of US$1,000,000 or any whole multiple
of US$500,000 in excess thereof. The Administrative Agent shall promptly notify
the Lenders of any such notice of reduction or termination of the Aggregate
Tranche 1 Commitments and/or the Aggregate Tranche 2 Commitments. Once reduced
in accordance with this Section, the Commitments may not be increased. Any
reduction of the Aggregate Tranche 1 Commitments shall be applied to the Tranche
1 Commitment of each Tranche 1 Lender according to its Tranche 1 Pro Rata Share.
Any reduction of the Aggregate Tranche 2 Commitments shall be applied to the
Tranche 2 Commitment of each Tranche 2 Lender according to its Tranche 2 Pro
Rata Share. All related facility fees accrued until the effective date of any
termination of the Aggregate Tranche 1 Commitments or the Aggregate Tranche 2
Commitments shall be paid on the effective date of such termination.
     (i) Section 2.1 l(a) of the Credit Agreement is amended to read in its
entirety as follows:
     (a) Facility Fees. Anixter shall pay to the Administrative Agent for the
account of each Tranche 1 Lender in accordance with its Tranche 1 Pro Rata
Share, a facility fee equal to the
-7-

 



--------------------------------------------------------------------------------



 



Applicable Margin times the actual daily amount of the Aggregate Tranche 1
Commitments, regardless of usage. The facility fee in respect of the Tranche 1
Commitments shall accrue at all times from the Closing Date until the Maturity
Date and shall be due and payable quarterly in arrears on the last Business Day
of each March, June, September and December, commencing with the first such date
to occur after the Closing Date, and on the Maturity Date. Anixter shall pay to
the Administrative Agent for the account of each Tranche 2 Lender in accordance
with its Tranche 2 Pro Rata Share, a facility fee equal to the Applicable Margin
times the actual daily amount of the Aggregate Tranche 2 Commitments, regardless
of usage. The facility fee in respect of the Tranche 2 Commitments shall accrue
at all times from the First Amendment Effective Date until the Maturity Date and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the First Amendment Effective Date, and on the Maturity Date. The
facility fees shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect. The
facility fees shall accrue at all times, including at any time during which one
or more of the conditions in Article IV is not met.
     (j) The Credit Agreement is further amended by deleting the text of
Section 2.18 of the Credit Agreement and replacing it with “[Reserved]”.
     (k) The last sentence of Section 2.20(f) of the Credit Agreement is amended
to read in its entirety as follows: In addition, on the Scheduled Maturity Date
of each Non-Extending Lender, the Borrowers shall prepay any Committed Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Tranche 1 Loans and
Tranche 2 Loans ratable with any revised Tranche 1 Pro Rata Shares and/or
Tranche 2 Pro Rata Shares, as the case may be, of the respective Lenders
effective as of such date.
     (l) The Credit Agreement is further amended so that Schedule 2.01 thereto
and Exhibit A-l thereto read in their entirety in the respective forms attached
to this Amendment.
     SECTION 2 [RESERVED]
     SECTION 3 Reaffirmation of Guaranty. By its signature hereto each Guarantor
ratifies and confirms the provisions of the Guaranty with respect to all Tranche
2 Loans made by any Lender to the Borrowers.
     SECTION 4 Warranties. Each Borrower represents and warrants to the
Administrative Agent and the Lenders that, after giving effect to the
effectiveness of this Amendment, (a) each warranty set forth in Article V of the
Credit Agreement is true and correct in all material respects, except to the
extent that such warranty specifically refers to an earlier date, and (b) no
Default or Event of Default exists.
     SECTION 5 Effectiveness of Amendment. The amendments set forth in Section 1
above shall become effective when the Administrative Agent shall have received
all of the following (provided that the following are received on or before
September 28, 2007): (i)
-8-

 



--------------------------------------------------------------------------------



 



counterparts of this Amendment executed by Anixter, the Borrowing Subsidiaries,
the Guarantors, the Required Lenders and the Administrative Agent; (ii) all
documents as shall reasonably demonstrate the corporate power and authority of
the Loan Parties organized under the laws of a U.S. state to enter into, and the
validity with respect to such Loan Parties of, this Amendment and the other Loan
Documents and any other matters relevant hereto (including opinions of counsel),
all in form and substance satisfactory to the Administrative Agent; and
(iii) any governmental and third party approvals necessary or advisable in
connection with the execution, delivery and performance of this Amendment by the
Loan Parties.
     SECTION 6 Miscellaneous.
     6.1 Continuing Effectiveness, etc. As herein amended, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects. After the effectiveness of this Amendment, all references in the
Credit Agreement and the other Loan Documents to “Credit Agreement” or similar
terms shall refer to the Credit Agreement as amended hereby.
     6.2 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment.
     6.3 Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of Illinois.
     6.4 Successors and Assigns. This Amendment shall be binding upon Anixter,
the Borrowing Subsidiaries, the Guarantors, the Lenders and the Administrative
Agent and their respective successors and assigns, and shall inure to the
benefit of Anixter, the Borrowing Subsidiaries, the Lenders and the
Administrative Agent and the respective successors and assigns of the Lenders
and the Administrative Agent.
-9-

 



--------------------------------------------------------------------------------



 



     Delivered as of the day and year first above written.

                  ANIXTER INC., as Borrower
 
           
 
  By:   /s/ Rod Shoemaker
 
         Name: Rod Shoemaker     Title: V.P.-Treasurer
 
                ANIXTER INTERNATIONAL BVBA, as a Borrowing
Subsidiary
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker     Title: V.P.-Treasurer
 
                ANIXTER INTERNATIONAL LTD., as a Borrowing Subsidiary
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker     Title: Attorney
 
                ANIXTER CANADA INC., as a Borrowing Subsidiary
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker
    Title: Authorized Signatory
 
                ANIXTER EURINVEST B.V., as a Borrowing Subsidiary
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker
    Title: Attorney-in-fact

First Amendment
S-l

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:
 
                ANIXTER INTERNATIONAL INC.
 
           
 
  By:   /s/ Rod Shoemaker
 
        Name: Rod Shoemaker     Title: V.P.-Treasurer
 
                ANIXTER-REAL ESTATE, INC.
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker     Title: V.P.-Treasurer
 
                ANIXTER INFORMATION SYSTEMS CORPORATION
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker     Title: V.P.-Treasurer
 
                ANIXTER FINANCIAL INC.
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker     Title: V.P.-Treasurer
 
                ANIXTER PROCUREMENT CORPORATION
 
           
 
  By:   /s/ Rod Shoemaker    
 
                Name: Rod Shoemaker     Title: V.P.-Treasurer

First Amendment
S-2

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as     Administrative Agent
 
           
 
  By:   /s/ Thomas R. Durham
 
        Name: Thomas R. Durham     Title: Sr. Vice President
 
                BANK OF AMERICA, N.A., as a Lender, Swing     Line Lender and
L/C Issuer
 
           
 
  By:   /s/ Thomas R. Durham    
 
                Name: Thomas R. Durham     Title: Sr. Vice President

First Amendment
S-3

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as Co-     Documentation Agent and
Lender
 
           
 
  By:   /s/ Chris Osborn
 
        Name: Chris Osborn     Title: Managing Director

First Amendment
S-4

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Co-     Documentation Agent and
Lender
 
 
  By:   /s/ Suzanne Ergastolo
 
        Name: Suzanne Ergastolo     Title: Vice President

First Amendment
S-5

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK NATIONAL     ASSOCIATION, as Co-Documentation
Agent and a Lender
 
           
 
  By:   /s/ C. Jeffrey Seaton
 
        Name: C. Jeffrey Seaton     Title: Managing Director
 
           
 
  By:   /s/ C. Jeffrey Seaton    
 
                Name: C. Jeffrey Seaton     Title: Managing Director

First Amendment
S-6

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and a Lender    
 
           
 
  By:
Name:   /s/ Charles W. Reed
 
Charles W. Reed    
 
  Title:   Vice President    

First Amendment

S-7



--------------------------------------------------------------------------------



 



                  NATIONAL CITY BANK, as a Lender    
 
           
 
  By:   /s/ Chris Hermann
 
   
 
  Name:   Chris Hermann    
 
  Title:   Officer    

First Amendment

S-8



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ William Humphries
 
   
 
  Name:   William Humphries    
 
  Title:   Managing Director    

First Amendment

S-9



--------------------------------------------------------------------------------



 



                  KEYBANK NATIONAL ASSOCIATION, as a
Lender

   
 
  By:   /s/ Frank J. Jancar
 
   
 
  Name:   FRANK J. JANCAR    
 
  Title:   VICE PRESIDENT    

First Amendment

S-11



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a
Lender

   
 
  By:
Name:   /s/ Jeffrey P. Sullivan
 
Jeffrey P. Sullivan    
 
  Title:   Vice President    

First Amendment

S-12



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC, as a
Lender    
 
           
 
  By:   /s/ Grover Fitch
 
   
 
  Name:   Grover Fitch    
 
  Title:   Managing Director    

First Amendment

S-13



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Barry P. Litwin
 
   
 
  Name:   Barry P. Litwin    
 
  Title:   Senior Vice President      
 
    First Amendment

S-14



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND PRO RATA SHARES

                                                      Tranche 1 Pro          
Tranche 2 Pro             Tranche 1   Rata   Tranche 2   Rata   Aggregate    
Lender   Commitment   Share   Commitment   Share   Commitment   Pro Rata Share  
Bank of America, N.A.
  US$ 45,000,000     12.9%   US$ 14,000,000     14.0%   US$ 59,000,000      
13.111111111 %
The Bank of Nova Scotia
  US$ 37,000,000     10.6%   US$ 12,000,000     12.0%   US$ 49,000,000      
10.888888889 %
JPMorgan Chase Bank, N.A.
  US$ 37,000,000     10.6%   US$ 12,000,000     12.0%   US$ 49,000,000      
10.888888889 %
Wachovia Bank National
                       
Association
  US$ 37,000,000     10.6%   US$ 12,000,000     12.0%   US$ 49,000,000      
10.888888889 %
Wells Fargo Bank, National
                       
Association
  US$ 37,000,000     10.6%   US$ 12,000,000     12.0%   US$ 49,000,000      
10.888888889 %
National City Bank
  US$ 26,000,000     7.4%   US$ 4,000,000     4.0%   US$ 30,000,000      
6.666666667 %
SunTrust Bank
  US$ 26,000,000     7.4%   US$ 7,000,000     7.0%   US$ 33,000,000      
7.333333333 %
Banca Nazionale del Lavoro SpA
  US$ 21,000,000     6.0%   zero   zero   US$ 21,000,000       4.666666667 %
KeyBank National Association
  US$ 21,000,000     6.0%   US$ 7,000,000     7.0%   US$ 28,000,000      
6.222222222 %
The Northern Trust Company
  US$ 21,000,000     6.0%   US$ 6,000,000     6.0%   US$ 27,000,000      
6.000000000 %
The Royal Bank of Scotland PLC
  US$ 21,000,000     6.0%   US$ 7,000,000     7.0%   US$ 28,000,000      
6.222222222 %
U.S. Bank, National Association
  US$ 21,000,000     6.0%   US$ 7,000,000     7.0%   US$ 28,000,000      
6.222222222 %
 
                                       
Total
  US$ 350,000,000.00     100.000000000%   US$ 100,000,000.00     100.000000000%
  US$ 450,000,000.00       100.000000000 %

 



--------------------------------------------------------------------------------



 



EXHIBIT A-l
FORM OF COMMITTED LOAN NOTICE
Date:                     ,                     
To: Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Five-Year Revolving
Credit Agreement, dated as of April 20, 2007 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Anixter Inc., certain of its Subsidiaries, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.
     The undersigned hereby requests (select one):
o A Borrowing of Tranche 1 Loans
o A conversion or continuation of Tranche 1 Loans
o A Borrowing of Tranche 2 Loans
o A conversion or continuation of Tranche 2 Loans
     1. On                      (a Business Day).
     2. In the amount of [US$                    ]. [Euro                    ]
     3. Comprised of                     . [Type of Committed Loan requested]
     4. For Eurocurrency Rate Loans: with an Interest Period of
                     months.
     [The Committed Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(a) of the Agreement (in the case of Tranche 1
Loans) or the proviso to the first sentence of Section 2.01(b) of the Agreement
(in the case of Tranche 2 Loans).]

                  [BORROWER]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
           

A-1-1 